FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF COLUMBJA DEC 1 8 2013
C|erk, U.S.
DaVonta M. Rowland, ) Bankrupt?)iség$t:nd
)
Plaintiff, )
)
v. ) Civil Action No.

) lZ / ?©OQ
Cook Craig & Francuzenko, PLLC, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the c0urt's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. lqbal, 129 S.Ct. 1937, 1950 (2()09); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, purports to sue a limited liability corporation in

Fairfax, Virginia, for $27 billion. Plaintiff mentions Superior Court Judge Robert Okun and

appears to challenge a court proceeding. The one-page complaint otherwise is wholly
incomprehensible and, thus, provides no notice of a claim. A separate Order of dismissal

accompanies this Memorandum Opinion.

 

§ Uni'§d Stdtes District Judge
DATE: December , 2013